Green, J. P., and Boehm, J. (dissenting in part).
We respectfully dissent in part. We agree that the third cause of action, alleging intentional infliction of emotional distress, was properly dismissed. The evidence presented by plaintiffs, however, warranted the submission of the remaining causes of action on the theory of res ipsa loquitur. That doctrine applies when the following elements are established: " '(1) the event must be of a kind which ordinarily does not occur in the absence of someone’s negligence; (2) it must be caused by an agency or instrumentality within the exclusive control of the *1062defendants]; [and] (3) it must not have been due to any voluntary action or contribution on the part of the plaintiff.’ (Prosser, Torts § 39, at 218 [3d ed]; see, Dermatossian v New York City Tr. Auth., 67 NY2d 219, 226)” (Ebanks v New York City Tr. Auth., 70 NY2d 621, 623).
Those requirements were met in this case. It is undisputed that an 18 inch by 18 inch abdominal laparotomy (lap) pad was inside or intertwined in decedent’s bowel three months after the surgery performed by defendant Sperrazza at defendant hospital. Plaintiffs presented proof that the pad was of the same type used in the operation and that lap pads are not available to hospital patients. Plaintiffs also presented expert testimony that it would have been impossible for decedent to swallow the pad or for the pad to make its way through the digestive system to the bowel. The jury could have reasonably inferred from that evidence that the injury to decedent occurred because of the negligence of defendants in leaving the lap pad in her abdominal cavity and that the injury would not have occurred in the absence of defendants’ negligence (see, Ceresa v Karakousis, 210 AD2d 884).
Although defendants presented evidence of their exercise of proper care during the surgery and of another possible cause of the injury, "it does not negative the evidence that this was an unusual and extraordinary occurrence on which the jury could infer negligencé under the doctrine of res ipsa loquitur” (Fogal v Genesee Hosp., 41 AD2d 468, 476). Indeed, once the elements of the doctrine are established by plaintiffs’ proof, "[u]nless defendants’ rebuttal evidence conclusively establishes that it is improbable that the injury was sustained through negligence of defendants, the plaintiff is entitled to go to the jury” (Fogal v Genesee Hosp., supra, at 476). Defendants’ evidence that decedent may have swallowed the lap pad was clearly insufficient to defeat plaintiffs’ entitlement to a charge on res ipsa loquitur.
Nor does the introduction of evidence of specific acts of negligence preclude plaintiffs from relying upon res ipsa loquitur. "Evidence of specific acts of negligence does not deprive the plaintiff of the benefit of the doctrine unless the evidence adduced actually refutes or negates the inference that might otherwise have been drawn from its application, and absent such evidence the trial judge should charge res ipsa loquitur and, provided there be sufficient evidence on the specific claims of negligence to carry them to the jury, on those claims as well” (1 NY PJI 168 [1996 Supp]; see, Abbott v Page Airways, 23 NY2d 502, 511; Kerber v Sarles, 151 AD2d 1031).
*1063We therefore would reverse the judgments in favor of defendants and grant plaintiffs a new trial on the first and second causes of action only. (Appeal from Judgment of Supreme Court, Erie County, Kane, J.—Medical Malpractice.) Present—Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.